DETAILED ACTION

Allowable Subject Matter
Independent claim 2 and 15 are allowed. Dependent claims 2-14 and 16-20 are also allow based on the dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shajaan US PG-Pub 2012/0250910 in combination with Groothedde US Pat 6,853,733 in view of Ho US Pat 6,081,143.

Regarding claim 1, Shajaan teaches a microphone assembly (Fig .1) comprising: an acoustic sensor (Fig. 1-102) configured to produce an electrical signal at an output of the acoustic sensor in response to sensing an acoustic signal ([0086]: signal is created based on movement); and an electrical circuit (Fig. 1-101) having an input coupled to the output of the acoustic sensor (Fig. 1: Tm/ic) and configured to process the electrical signal to generate a microphone output signal (Fig. 1 & [0087]: To/c); wherein the electrical circuit is configured to control an operating mode of the microphone assembly based on a frequency of an external clock signal received at a terminal of the microphone assembly ([0102]: receiving a frequency at Tclk/ic which will control the performance of the microphone).  
.
However, Groothedde teaches an interface (Fig. 1 & Col. 8 line 55-62: using an interface for sending data signal).
Shajaan and Groothedde are analogous art because they are both in the same field of endeavor, namely microphones. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an interface is an alternate equivalent way of connecting the data signal to another circuit.
The combination failed to teach an internal clock signal generator coupled to the electrical circuit; wherein in a first mode of operation the microphone assembly is clocked using the internal clock signal generator and switch the microphone assembly to a second mode of operation based on a frequency of an external clock signal.
However, Ho teaches an internal clock signal generator coupled an electrical circuit; wherein in a first mode of operation a circuit is clocked using the internal clock signal generator and switch the circuit to a second mode of operation based on a frequency of an external clock signal (Fig. 1 & Fig. 4 & Claim 14: the internal clock being use in a first mode, then looking at the external clock frequency to change the internal clock to a different frequency which will be the second mode).
The combination and Ho are analogous art because they are both in the same field of endeavor, namely devices requiring clocks. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654